Affirmed by unpublished PER CURIAM opinion.
Unpublished opinions are not binding precedent in this circuit.
PER CURIAM:
Jeffrey Blake Johnson appeals the district court’s orders denying his motion for a reduction in sentence under 18 U.S.C. § 3582(c)(2) (2006) and denying reconsideration. We have reviewed the record and find no reversible error. Accordingly, we affirm for the reasons stated by the district court. See United States v. Johnson, No. 3:94-cr-00061-JPJ-5 (W.D.Va. Dec. 29, 2011; Dec. 5, 2011). We dispense with oral argument because the facts and legal contentions are adequately presented in the materials before the court and argument would not aid the decisional process.

AFFIRMED.